Citation Nr: 0941659	
Decision Date: 11/02/09    Archive Date: 11/09/09

DOCKET NO.  05-34 306	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Carolyn Wiggins, Counsel


INTRODUCTION

The Veteran served on active duty from May 1968 to November 
1970.  

This appeal arises from a November 2005 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Albuquerque, New Mexico.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In July 2007, the Board of Veterans' Appeals (Board) issued a 
decision reopening the Veteran's claim for service connection 
for PTSD and remanding for additional development.  The 
evidence in the claims folder included diagnosed of PTSD, but 
did not either demonstrate the Veteran had been engaged in 
combat or verify any of his claimed in-service stressors.  
After reviewing the evidence obtained since July2007 the 
Board has concluded that the actions ordered in the July 2007 
remand have not been completed.  

The remand sought, among other things, copies of unit 
histories, and/or operational reports - lessons learned 
documents as could record the Veteran's claimed in-service 
stressors.  None are in the claims folder, nor is it obvious 
they were sought from the appropriate source.  The claim must 
be remanded to obtain these records.  Stegall v. West, 11  
Vet. App. 268 (1998).  

Previously, the Board listed the Veteran's units in service, 
and will review those again.  The Veteran's record of 
assignment show him with D Co. 2nd Bn 2nd Inf, 1st Inf Div. 
from December 1969 to March 1970, and with the 62nd 
Quartermaster Detachment from March 1970 to November 1970.  
Significantly, however, an April 1970 medical treatment 
record shows the Veteran's unit as MACV Advisory Team 80.  In 
addition, Orders dated March 11, 1970 and issued by the 1st 
Infantry Division show the Veteran being assigned from that 
Infantry Division to the 164th Aviation Group.  Likewise, 
Orders issued in August 1970 from the 13 Aviation Battalion 
(apparently a sub-element of the 169th Aviation Group), 
reflect the Veteran being promoted to Sergeant.  It would 
seem, therefore, that while the Veteran was in Vietnam, he 
was associated with the following units:

D Co. 2 Bn 2 Inf, First Infantry Division
62nd Quartermaster Detachment
MACV Advisory Team 80
13th Aviation Battalion of the 169th Aviation Group

The sought after unit histories should be from these units.  

In addition, the record shows the Veteran was granted non-
service connected VA pension benefits in July 1985.  In 
response to questions about his income, the Veteran stated he 
had applied for Social Security benefits.  A later Decision 
on Waiver of Indebtedness indicates the Veteran had submitted 
an award letter from the Social Security Administration.  The 
Veteran's records from the Social Security Administration 
have not been requested.  The claim must be remanded to 
obtain those records.  Murincsak v. Derwinski, 2 Vet. 
App. 363 (1992).  

In June 2006, the Veteran stated he had original orders in 
his possession that showed his assignments in service.  Any 
documents in his possession which verify his assignments in 
service should be submitted to VA.  

Accordingly, the case is REMANDED for the following actions:

1.  Ask the Veteran to submit any service 
personnel or service treatment records in 
his possession which have not already 
been submitted.  

2.  Obtain from the Social Security 
Administration the records pertinent to 
the Veteran's claim for Social Security 
disability benefits as well as the 
medical records relied upon concerning 
that claim.  

3.  To attempt to verify the Veteran's 
claimed stressors involving witnessing 
helicopter crashes, and assisting and 
seeing the wounded, request from the 
appropriate source copies of any records, 
including unit histories and/or 
operational reports-lessons learned, as 
would document the activities and 
significant events of the units to which 
the Veteran was assigned in Vietnam.  The 
various personnel and medical records 
associated with the claims file show 
these units to be the following: 

        D Co. 2 Bn 2 Inf, First Infantry 
Division from December 1969 to March 
1970;

        62nd Quartermaster Detachment from 
March 1970 to November 1970;

        MACV Advisory Team 80 from March 
1970 to November 1970;

        13th Aviation Battalion of the 169 
Aviation Group from March 1970 to 
November 1970.  

If none of the sought after records can 
be obtained, that fact should be 
documented together with the entity from 
whom the records were sought.  

4.  After a response is received, it 
should be ascertained if a stressor has 
been verified, and if so, the record 
should be reviewed to ascertain whether 
the Veteran is shown to have PTSD as a 
result of the verified stressor(s).  If 
additional examination is necessary to 
make that conclusion that should be 
arranged, and in any case, a rating 
action reflecting the determination 
should be entered.  If it remains adverse 
to the Veteran, he and his representative 
should be provided with an appropriate 
supplemental statement of the case and be 
given opportunity to respond.  The case 
should then be returned to the Board for 
further appellate review.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

